             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


HOWARD MORRIS, on behalf of himself and )             Case No.: 20-cv-4430
all others similarly situated,          )
                                        )
                                        )
                Plaintiff,              )             CLASS ACTION COMPLAINT
v.                                      )
                                        )
ASSICURAZIONI GENERALI GROUP,           )
                                        )
S.p.A., GENERALI U.S. BRANCH, and       )
GENERALI GLOBAL ASSISTANCE, INC. )                     DEMAND FOR JURY TRIAL
                                        )
                Defendant.              )


       Plaintiff Howard Morris, individually, and on behalf of all others similarly situated, by and

through counsel, brings this action against Assicurazioni Generali Group, S.p.A., Generali U.S.

Branch, and Generali Global Assistance, Inc. (together, “Defendants”). Plaintiff’s allegations

herein are based upon personal knowledge and belief as to his own acts, upon the investigation of

his counsel, and upon information and belief as to all other matters.

                                        INTRODUCTION

       1.      Plaintiff brings this action on behalf of himself and a class of similarly situated

persons who purchased insurance from Defendants, but whose trips were canceled in or after

December 2019 due to COVID-19 travel restrictions.

       2.      Travel insurance products provide reimbursement in the event of financial loss or

hardship related to travel, and cover a wide array of perils associated with travel, including both

pre-departure risks, such as the possibility that a traveler will lose pre-paid nonrefundable deposits

or payments if a trip needs to be canceled prior to departure, as well as risks that arise exclusively

post-departure, such as interruption of a trip, medical or dental emergencies during a trip, and

baggage being lost, stolen or damaged. By its nature, this second category of coverages, post-
            Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 2 of 16



departure, cover risks that only arise after travel is underway and to which Defendants are not

exposed until and unless insured parties actually travel (“Post-Departure Coverage(s)”).

       3.      Indeed, when an insured purchases a Travel Insurance Plan from Defendants, he or

she receives a “Description of Coverage,” which Defendants expressly incorporate into the Travel

Insurance Plan Defendants underwrite. The Description delineates the different policy benefits

actually purchased by the insured through his or her particular Generali Plan, the coverage limits

of each corresponding benefit, and finally, the gross premium paid for the entire package of

separate coverage options purchased.

       4.      Defendants thus can readily determine the pro rata share of the gross premium

attributable to each policy benefit—including Post-Departure Coverage—purchased by each

insured under that person’s specific plan.

       5.      Plaintiff and the Class thus purchased travel insurance from Defendants to cover

risks that might have arisen only during their trips. Due to COVID-19, however, because Plaintiff

and the Class were precluded from departing on their trips, Defendants never actually bore the

post-departure risks that Post-Departure Coverage was intended to guard against.

       6.      After learning of their trip cancellation, Plaintiff and other Class members

contacted Defendants for refunds of unearned insurance premiums paid for trips that did not occur.

In response, Defendants have refused to provide any refunds, and are instead unjustly retaining the

entire premium paid and offering vouchers that require rebooking by December 31, 2020.1 Given

that the pandemic continues to wreak havoc on the travel industry and global economy, this token

gesture is unlikely to provide any meaningful value to Plaintiff and the Class.



1
 See “Request for Travel Insurance Policy Voucher,” GENERALI GLOBAL ASSISTANCE
https://www.generalitravelinsurance.com/customer/voucher-and-refund.html (Last Accessed
June 8, 2020)
                                                 2
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 3 of 16



       7.      Defendants are obligated to return the portion of the premium paid for Post-

Departure Coverages because Plaintiff and the Class paid that portion in exchange for Defendants’

agreement to cover risks they never actually assumed because the Class’ trips never occurred. In

short, such premiums are unearned inasmuch as Defendants were never at risk of having to cover

the perils of actual travel. As the American Academy of Actuaries Travel Insurance Task Force

recognized in its 2018 Report, insurers do not have exposure to post-departure risks until the

departure date.2

       8.      Defendants’ blanket refusal to return the unused and unearned premium to

purchasers of Defendants’ Travel Insurance Plans is unfair, unjust and unlawful. Each member of

the proposed Class (defined below) has been similarly injured by Defendants’ misconduct, and is

entitled to restitution of the portion of the gross premium that Defendants accepted in exchange

for insuring against Post-Departure risks for which they never provided any coverage (i.e.,

assumed the specified risks) in return.

       9.      Accordingly, Plaintiff brings this action, on behalf of himself and all others

similarly situated, for unjust enrichment and conversion in order to recover insurance premiums

paid to Defendant.




2
 See Travel Insurance An Actuarial Perspective, AMERICAN ACADEMY OF ACTUARIES TRAVEL
INSURANCE TASK FORCE, September, 2018 at 18
https://www.actuary.org/sites/default/files/files/publications/TravelInsuranceMonograph_090520
18.pdf (explaining that when policies are exclusively covering post-departure risks such as
medical costs and trip interruption, no premiums are earned until during the pre-departure
period).

                                               3
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 4 of 16



                                             PARTIES

Plaintiff

       10.     On February 13, 2020, Plaintiff and his wife purchased a Seabourn cruise to travel

from Rome to Greece between April 29 and May 9, 2020. On February 13, 2020, Plaintiff also

purchased a $1,298.88 travel insurance policy underwritten by Generali U.S. Branch and

administered by Generali Global Assistance. His policy number is 20044W4549 and was made

from Plaintiff’s home in Naples, Florida.

       11.     Plaintiff’s trip was canceled by Seabourn due to COVID-19 in approximately late

March or early April of 2020.

       12.     Plaintiff contacted Generali’s customer service in April 2020 to request a refund of

the insurance coverage Plaintiff purchased because, without the trip occurring, Defendants never

assumed the covered risks. Plaintiff repeatedly contacted Generali Customer Service throughout

April of 2020, left voice messages on at least three occasions, and sent an email on April 23, 2020,

but Generali never responded.

       13.     Despite Plaintiff’s numerous requests for refunds, Generali has failed to provide

Plaintiff with any reimbursement of his insurance premium.

Defendants

       14.     Assicurazioni Generali Group, S.p.A. is an Italian corporation with its principal

place of business located in Trieste, Italy. Generali is one of the largest insurance providers in the

world, with 71,000 employees serving more than 61 million customers across the globe.

       15.     Generali underwrites insurance policies in the United States through Defendant

Generali U.S. Branch. Defendant Generali U.S. Branch is an insurance provider with its principal




                                                  4
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 5 of 16



place of business in New York, and is licensed to do business in all fifty states and in the District

of Columbia.

       16.     Generali Global Assistance, Inc. is a New York corporation with a principal place

of business in Bethesda, Maryland, and has an additional office in San Diego, California.

       17.     Generali Global Assistance is a travel insurance and assistance provider, formerly

doing business as CSA Travel Protection. Through its predecessor companies, Generali Global

Assistance has been operating in the United States since 1983. Generali Global Assistance

administers travel insurance to residents of every state in the United States, and as part of Generali

Group has a presence in 25 countries. Together with its international affiliates, Generali Global

Assistance generates $1.8 billion in annual revenue by administering travel insurance policies.

       18.     Plaintiff alleges on information and belief that at all times mentioned herein, each

and every Defendant was acting as an agent and/or employee of each of the other Defendants, and

at all times mentioned was acting within the course and scope of said agency and/or employment

with the full knowledge, permission, and consent of each of the other Defendants. In addition, each

of the acts and/or omissions of each Defendant alleged herein were made known to, and ratified

by, each of the other Defendants.

       19.     Accordingly, there exists, and at all times herein mentioned existed, a unity of

ownership between each Defendant and their agents such that any individuality or separateness

between them has ceased and each of them is the alter ego of the others. Adherence to the fiction

of the separate existence of Defendants and each of them, would, under the circumstances set forth

in this Complaint, promote injustice. Assicurazioni Generali Group, S.p.A, Generali U.S. Branch,

and Generali Global Assistance, as well as their affiliates, thus are hereinafter collectively referred

to in this Complaint as “Defendants” or “Generali” unless identified separately.



                                                  5
              Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 6 of 16



                                     JURISDICTION AND VENUE

        20.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d). The aggregated claims of the individual Class members exceed the sum

or value of $5,000,000, exclusive of interest and costs; there are more than 100 putative Class

members defined below; and Defendants and numerous members of the proposed Class, including

Plaintiff, are citizens of different states.

        21.     This Court has general jurisdiction over Defendants because they have purposefully

availed themselves of the benefits and protections of New York by continuously and systematically

conducting substantial business in this judicial district. Generali U.S. Branch’s principal place of

business is in this district, and is the location from which Defendants underwrite insurance policies

to residents of this district. Likewise, Generali Global Assistance is incorporated in this district

and administers plans to residents of this district.

        22.     Venue as to Defendants is proper in this judicial district under 28 U.S.C § 1391

because a substantial part of the events or omissions giving rise to the claim occurred in this

district. Defendants are authorized to conduct business in this district, have intentionally availed

themselves of the laws and markets within this district, do substantial business in this district, and

are subject to personal jurisdiction in this district.

                                     FACTUAL ALLEGATIONS

                                               COVID-19

        23.     On January 20, 2020, authorities diagnosed the first official case of COVID-19 in

the United States, in a 35-year-old who had recently returned from Wuhan, China to the State of

Washington. COVID-19 spread quickly. By January 30, 2020, there were nearly 8,000 confirmed

cases of COVID-19 worldwide.



                                                    6
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 7 of 16



       24.     In response, the World Health Organization (“WHO”) declared COVID-19 a

“Public Health Emergency of International Concern.” The next day, President Trump declared a

public health emergency regarding COVID-19, and the U.S. State Department banned travel

between the United States and China.

       25.     Unfortunately for residents of the United States, COVID-19 spread silently,

steadily increasing its reach before its existence was detected. On February 29, 2020—the same

day the U.S. government issued a “do not travel” warning and prohibited travel between the United

States and several countries with COVID-19 outbreaks—the State of Washington became the first

state to declare a state of emergency due to COVID-19. It would not be the last to do so.

       26.     On March 11, 2020, the WHO reclassified COVID-19 as a worldwide pandemic.

That same night, President Trump made a televised address from the Oval Office during which he

announced a moratorium on all flights from Europe (excluding Great Britain) for 30 days, only to

extend that ban to Great Britain the very next day.

       27.     The President declared a “National Emergency” two days later, and, on March 15,

2020, the Center for Disease Control recommended avoiding gatherings of 50 people or more. The

next day, the U.S. federal government recommended avoiding groups of 10 people or more.

       28.     By March 23, 2020 the United States had reported more confirmed cases of

COVID-19 than any other country in the world.

       29.     By the end of March, 2020 the governors of most states had declared states of

emergency due to COVID-19, and state and local officials across the country had issued stay-at-

home orders that canceled public events, closed schools, and prohibited unnecessary travel.




                                                7
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 8 of 16



       30.     As a direct and proximate result of this unprecedented crisis, by March 2020 many

insured trips, including Plaintiff’s cruise to Greece, were canceled or postponed. Trips insured by

Generali continued to be canceled or postponed in the months that followed.

                              Defendants’ Insurance Policy Terms

       31.     Generali’s description of coverage describes insurance provided against separately

enumerated risks, each of which is detailed below. The insurance coverages provided are found in

the schedule of benefits, and the description of coverage attached to a policy holder’s confirmation

letter. The maximum limits per person and per plan listed below use the figures set forth in

Plaintiff’s plan as an example.

     Insurance Coverages
                                   Maximum Limit Per Person           Maximum Limit Per Plan
             Provided

 (1) trip cancellation            $6,300                           $12,600
 (2) trip interruption,           $9,450                           $18,900
 (3) travel delay                 $1,000                           $2,000
 (4) baggage coverage             $1,500                           $3,000
 (5) baggage delay,               $500                             $1,000
 (6) medical and dental           $250,000                         $250,000
 coverage
 (7) accidental death and         $100,000                         $200,000
 dismemberment—air flight
 accident
 (8) rental car damage,           $50,000                          $50,000
 (9) emergency assistance and     $1,000,000.00                    $1,000,000
 transportation,
 (10) missed connection,          $1,000                           $2,000
 (11) Accidental death and        $50,000                          $100,000
 dismemberment–travel
 accident


       32.     Plaintiff’s confirmation of coverage letter, schedule of benefits, and description of

coverage are attached as Exhibit 1.



                                                  8
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 9 of 16



       33.     Plaintiff, through his plan, was insured up to a maximum of $1,639,500. Of that

only $12,600 in coverage, i.e., 0.77% of total risk covered by the policy, related to a pre-departure

risk: trip cancellation. The remaining $1,626,900 in insurance coverage pertains to risks 2-11, all

of which relate to risks that do not arise, and thus are not assumed, unless and until a trip

commences.

       34.     The policy language provides that coverage, except for trip cancellation and trip

interruption (items 1 and 2), “will take effect on the later of: the date the premium payment has

been received by us; or the date and time you start your Trip; or 12:01 A.M. local time at your

location on the Scheduled Departure Date of your Trip.” (Description of Coverage at 18). The

description further provides that trip interruption coverage begins on the scheduled departure

date—in Plaintiff’s case, April 29, 2020.

       35.     Therefore, Defendants could neither have assumed the risks covered by, nor

provided Plaintiff coverage for, Items 2-11 until April 29, 2020. But well before that date, the trip

had been canceled by Seabourn.

       36.     The Class members’ plans similarly enumerate different categories of risk.

Descriptions of coverage, available as “Standard,” “Preferred,” and “Premium” are available on

Generali’s website.3 In each case, trip cancellation is the only risk that attaches, and which

Defendants cover, before the date of departure. In short, in each plan, Post-Departure Coverage

begins only after Generali receives the premium and (at minimum) the date of departure arrives.

       37.     The policy fails to address whether Defendants will refund unearned, risk-free

premiums when trips are canceled prior to departure. Defendants are obligated to return that



3
 See “Compare Travel Insurance Plans,” GENERALI GLOBAL ASSISTANCE
https://www.generalitravelinsurance.com/view-travel-insurance-plans.html (last access June 8,
2020)
                                                 9
                Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 10 of 16



portion of the gross premium that Plaintiff and the Class paid for benefits exclusively covering

post-departure risks that Defendants never assumed. Defendants had not earned these premiums,

as they assumed no risk and provided no consideration in exchange for the premiums Plaintiff and

the Class paid for those benefits.

          38.     The travel insurance underwriters use sophisticated risk calculation methods to

estimate their risk exposure throughout the course of an insured’s trip.4 Because there are distinct

types of coverage with different starting dates that are combined for sale under the umbrella of

each plan, Defendants can identify the pro rata share of the gross premium attributable to Post-

Departure Coverages.

          39.     On May 7, 2020, Generali announced that it would issue vouchers for future use on

    trips booked by December 31, 2020,5 but has failed to issue cash refunds to Plaintiff and the Class

    for Post-Departure Coverages on trips canceled due to COVID-19. Defendants’ practice of failing

    to refund premiums paid for Post-Departure Coverage is systematic and uniform whenever an

    insured’s trip is canceled before he or she departs and the trip begins.

                                           CLASS ALLEGATIONS

          40.     Plaintiff brings this action, individually, and on behalf of a nationwide class,

pursuant to Federal Rule of Civil Procedure 23(a), 23(b)(2), and/or 23(b)(3), defined as follows:

          Nationwide Class:
          All persons in the United States who purchased travel insurance through Defendants and
          had their trips canceled due to COVID-19 travel restrictions.



4
  See Travel Insurance An Actuarial Perspective, AMERICAN ACADEMY OF ACTUARIES TRAVEL
INSURANCE TASK FORCE, September, 2018
https://www.actuary.org/sites/default/files/files/publications/TravelInsuranceMonograph_090520
18.pdf
5
  See Coronavirus (COVID-19) Advisory and FAQs: A Message from our CEO, GENERALI
GLOBAL ASSISTANCE, May 7, 2020, https://www.generalitravelinsurance.com/position-
statements/coronavirus.html (last accessed June 8, 2020).
                                                    10
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 11 of 16



       41.     In the alternative to the Nationwide Class, and pursuant to Federal Rule of Civil

Procedure, Rule 23(c)(5), Plaintiff seeks to represent the following state class only in the event

that the Court declines to certify the Nationwide Class above. Specifically, a “State Class”

consisting of the following:

       Florida Class:
       All persons in Florida who purchased travel insurance through Defendants and had their
       trips canceled due to COVID-19 travel restrictions.

       42.     Excluded from the Class(es) are: (a) Defendants; (b) Defendants’ affiliates, agents,

employees, officers and directors; and (c) the judge assigned to this matter, the judge’s staff, and

any member of the judge’s immediate family.

       43.     Numerosity: Upon information and belief, the Class is so numerous that joinder of

all members is impracticable. The exact number and identity of individual members of the Class

are unknown at this time, such information being in the sole possession of Defendants and

obtainable by Plaintiff only through the discovery process. Plaintiff believes, and on that basis

alleges, that the Class consists of thousands of people. The number of Class members can be

determined based on Defendants’ records.

       44.     Commonality: Common questions of law and fact exist as to all members of each

Class. These questions predominate over questions affecting individual Class members. These

common legal and factual questions include, but are not limited to:

               a. Whether Defendants are required to provide partial refunds for risks that do not
                  attach until after the scheduled departure of a trip when the trip is canceled;

               b. Whether Defendants are required to refund unearned premiums; and

               c. Whether Defendants were unjustly enriched by their conduct.

       45.     Typicality: Plaintiff has the same interest in this matter as all Class members, and

Plaintiff’s claims arise out of the same set of facts and conduct as the claims of all Class members.

                                                 11
               Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 12 of 16



Plaintiff’s and Class members’ claims all arise out Defendants’ uniform conduct, statements, and

unlawful, unfair, and deceptive acts and practices.

         46.     Adequacy: Plaintiff has no interest that conflicts with the interests of the Class, and

is committed to pursuing this action vigorously. Plaintiff has retained counsel competent and

experienced in complex consumer class action litigation. Accordingly, Plaintiff and his counsel

will fairly and adequately protect the interests of the Class.

         47.     Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiff and members of the Class. The injury suffered by

each individual Class member is relatively small compared to the burden and expense of individual

prosecution of the complex and extensive litigation necessitated by Defendants’ conduct. It would

be virtually impossible for members of the Class individually to effectively redress the wrongs

done to them. Even if the members of the Class could afford such individual litigation, the court

system could not. Individualized litigation increases the delay and expense to all parties, and to

the court system, presented by the complex legal and factual issues of this case. Individualized

rulings and judgments could result in inconsistent relief for similarly-situated individuals. By

contrast, the Class action device presents far fewer management difficulties, and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court.




                                                   12
             Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 13 of 16



                                   VIOLATIONS ALLEGED

                                            COUNT I

                                 UNJUST ENRICHMENT
          (On Behalf of the Nationwide Class or, in the alternative, the State Class)


       48.     Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint.

       49.     Plaintiff and the Class conferred a direct benefit on Defendants by paying insurance

premiums.

       50.     Defendants knowingly and willingly accepted and enjoyed the benefits conferred

on them by Plaintiff and the Class.

       51.     Defendants voluntarily accepted and retained these benefits, with full knowledge

and awareness that, as a result of the current pandemic, Plaintiff and the Class would not, and did

not, receive the benefit of their bargain that had been represented by Defendants and that

reasonable consumers would expect.

       52.     Defendants’ retention of these benefits is unjust and inequitable.

       53.     As a direct and proximate result of Defendants’ unjust enrichment, Plaintiff and the

Class are entitled to recover their pro rata share of the gross insurance premiums which are

attributable to Post-Departure Coverages, and for attorneys’ fees, costs and interest.

                                            COUNT II

                                     CONVERSION
          (On Behalf of the Nationwide Class or, in the alternative, the State Class)

       54.     Plaintiff incorporates by reference each of the allegations contained in the foregoing

paragraphs of this Complaint.




                                                13
               Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 14 of 16



         55.      Plaintiff and the Class are entitled to a refund of monies paid in exchange for

Generali Travel Insurance for the post-departure risks.

         56.      Plaintiff and the Class have demanded that Generali return their property.

         57.      Defendants have refused to issue refunds to Plaintiff and the Class, and thus have,

unlawfully and without authorization, assumed and exercised dominion and control over that

property to the exclusion of, or inconsistent with, the rights of Plaintiff and the Class.

         58.      Defendants’ conversion has damaged Plaintiff and the Class in the amount of the

premium paid for their Post-Departure Coverages.

         59.      Plaintiff and the Class are entitled to recover the amount each paid to Defendants

for their pro rata share of the gross insurance premiums which are attributable to Post-Departure

Coverages, and for attorneys’ fees, costs and interest.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of himself and the Class, respectfully requests that this

Court:

               A. Determine that the claims alleged herein may be maintained as a class action under

                  Rule 23 of the Federal Rules of Civil Procedure, and issue an order certifying the

                  Class as defined above;

               B. Appoint Plaintiff as the representative of the Class and his counsel as Class

                  Counsel;

               C. Award actual damages and equitable monetary relief to Plaintiff and the Class

                  and/or order Defendants to return to Plaintiff and the Class the amount each paid to

                  Defendants;

               D. Award pre-judgment and post-judgment interest on such monetary relief;



                                                   14
              Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 15 of 16



              E. Grant appropriate injunctive and/or declaratory relief, including, without limitation,

                 an order that requires Defendants to issue refunds to any member of the Class who

                 requests a refund;

              F. Award reasonable attorneys’ fees and costs; and

              G. Grant such further relief that this Court deems appropriate.

                                           JURY DEMAND

        Plaintiff, on behalf of himself and the putative Class, demands a trial by jury on all issues

so triable.

Dated: June 10, 2020                            Respectfully submitted,


                                                s/     David E. Kovel
                                                David E. Kovel
                                                KIRBY McINERNEY LLP
                                                250 Park Avenue, Suite 820
                                                New York, NY 10177
                                                Telephone: (212) 371-6600
                                                Email: dkovel@kmllp.com

                                                Local Counsel for Plaintiffs and the Class

                                                Bryan L. Clobes
                                                CAFFERTY CLOBES MERIWETHER
                                                       & SPRENGEL LLP
                                                205 North Monroe
                                                Media, Pennsylvania 19063
                                                Telephone: (215) 864-2800
                                                Email: bclobes@caffertyclobes.com

                                                Daniel O. Herrera
                                                Brian P. O’Connell
                                                CAFFERTY CLOBES MERIWETHER
                                                       & SPRENGEL LLP
                                                150 South Wacker Drive, Suite 3000
                                                Chicago, Illinois 60606
                                                Telephone: (312) 782-4880
                                                Email: dherrera@caffertyclobes.com
                                                       boconnell@caffertyclobe.com

                                                   15
Case 1:20-cv-04430 Document 1 Filed 06/10/20 Page 16 of 16




                          Joseph G. Sauder
                          SAUDER SCHELKOPF LLC
                          1109 Lancaster Ave.
                          Berwyn, PA 19312
                          Telephone: (888)-711-9975
                          Email: jgs@sstriallawyers.com

                          Counsel for Plaintiffs and the Class




                            16
